Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi (US 5,277,356) in view of Kuse et al. (US 5,315,152).
 	With respect to Claim 12, Kawauchi discloses a surface having an etched leads 3, 4 and a mold compound 7 covering the leads and filling an orifice 9 in the etched.  A bond wire 6 directly coupled to the etched without a precious metal positioned therebetween (see col. 3 lines 1-66 and col. 4 lines 1-20; Figs. 1-5).  
 	Kawauchi fails to discloses the leads made of Cu-Fe alloy.  However, Kuse discloses the leads 21b made of Cu-Fe alloy (see col. 1 lines 40-50; Fig. 3).  Thus, Kawauchi and Kuse have substantially the same environment of chip mounted on die pad of lead frame, wherein the chip is electrically connected to leads by bonding wires.  Therefore, one skilled in the art before the effective filing date of the claimed invention incorporate Cu-Fe for the material of the lead frame of Kawauchi, since the Cu-Fe would facilitate in reliable electrical connection the chip and lead via the bonding wire as taught by Kuse.  

Allowable Subject Matter
6.	Claims 1-11 and 14-16 are allowed.
7. 	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a conductive component including a roughened surface, the roughened surface having a roughness ranging from an arithmetic mean surface height (SA) of 1.4 to 3.2.  The mold compound coupled to the roughened surface.  A bond wire coupling the semiconductor die to the roughened surface.  The bond wire directly coupled to the roughened surface without a precious metal positioned therebetween.
 	The etched or copper-plated area has a roughness ranging from an arithmetic mean surface height (SA) of 1.4 to 3.2 in claim 13.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
9.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone
number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free). 



AC/November 9, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897